Judges Breitel and Jasen dissent and vote to modify in the following memorandum: We dissent and vote to modify and reinstate the determination on the ground that there was substantial evidence to sustain the determination and if believed, as it was, established the unfitness in character and conduct of petitioner to remain a transit police officer, a position of extreme sensitivity.
On appeal by the petitioner: Appeal dismissed, without costs, upon the ground that the dissent at the Appellate Division is not on a stated question of law in favor of petitioner and he is not aggrieved by the modification at the Appellate Division (CPLB, 5601, subd. [a], pars, [i], [iii]).